Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000654
                                                         20-JUN-2013
                                                         02:32 PM



                           SCWC-11-0000654

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                      ALFRED KALANI BEAVER, JR.,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000654; FC-CR NO. 08-1-532)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
             with Pollack, J., dissenting separately,
                    with whom Acoba, J., joins)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari filed on May 6, 2013, is hereby rejected.

          DATED:   Honolulu, Hawai#i, June 20, 2013.

Robert K. Allen                        /s/ Mark E. Recktenwald
for petitioner
                                       /s/ Paula A. Nakayama
Jefferson R. Malate
for respondent                         /s/ Sabrina S. McKenna